Citation Nr: 0308846	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 7, 1997, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO) which increased the rating for the 
veteran's post-traumatic stress disorder to 100 percent, 
effective from October 1, 1997.  In a decision of June 1998, 
the RO specifically denied the veteran's request for an 
earlier effective date for that increase.  

The Board notes that the veteran was in receipt of a 
temporary total rating based on hospitalization for the 
period from July 7, 1997, through September 30, 1997.  
Accordingly, the issue on appeal is phrased as entitlement to 
an effective date earlier than July 7, 1997 for the 
assignment of a 100 percent rating.  

A hearing was held in Washington, DC before the undersigned 
member of the Board in June 2000.  The Board remanded the 
case for additional development in March 2001.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's claim for increased compensation for post-
traumatic stress disorder was received on July 27, 1994.

3.  The earliest date as of which it is factually 
ascertainable that there was an increase in disability from 
the post-traumatic stress disorder resulting in more than 
definite impairment was June 16, 1996.

4.  The veteran's post-traumatic stress disorder rendered him 
unemployable from June 16, 1996.


CONCLUSION OF LAW

The requirements for an effective date of June 16, 1996 for 
assignment of a 100 percent rating for post-traumatic stress 
disorder are met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A. 

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the new VCAA implementing regulations in the 
October 2002 SSOC.  In a letter dated in June 2001, the RO 
notified the veteran of evidence which the VA would obtain 
and information which the veteran should supply.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for determining 
entitlement an earlier effective date for an increased rating 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  Although he 
requested another hearing in a statement in support of claim 
dated in October 2002, the Board finds that a second hearing 
is not necessary to resolve the issue on appeal.  The Board 
notes that the applicable regulations provide that the 
veteran has a right to "a hearing"; not multiple hearings.  
See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

The claims file contains the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the disorders.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO should have assigned an 
earlier effective date for increased compensation for post-
traumatic stress disorder.  He argues that the increased 
compensation should be effective from the date of his claim 
in July 1994.

The Board has considered the full history of the veteran's 
service-connected disability.  The veteran's DD 214 reflects 
that he had combat service in Vietnam.  He filed his original 
claim for disability compensation in January 1971.  In a 
rating action of May 1971, the RO denied service connection 
for a nervous condition.  

In March 1985, the veteran submitted a claim for disability 
compensation for post-traumatic stress disorder.  The report 
of a psychiatric evaluation conducted by the VA in June 1985 
shows that the diagnosis was post-traumatic stress disorder, 
chronic.  In a rating action of July 1985, the RO granted 
service connection for post-traumatic stress disorder, and 
assigned a 10 percent initial rating.  In a decision of March 
1989, the Board granted a 30 percent rating for the disorder.  
The RO confirmed the 30 percent rating in decisions of July 
1990 and September 1992.

The veteran's most recent claim for increased compensation 
for post-traumatic stress disorder was received on July 27, 
1994.  As was noted above, in a decision of April 1998 the RO 
increased the rating for the veteran's post-traumatic stress 
disorder to 100 percent, effective from October 1, 1997.  In 
a decision of June 1998, the RO specifically denied the 
veteran's request for an earlier effective date for that 
increase.  

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o) 
(2000).  See Harper v. Brown, 10 Vet. App. 125 (1997); see 
also VAOPGCPREC 12-98.   If the date of increase does not 
precede the date of the claim, then the general rule applies, 
and thus, the effective date of the appellant's claim is 
governed by the later of the date of increase or the date the 
claim is received.  See Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, the new rating criteria may only be applied 
to the period of time after the effective date of that 
regulation.  

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 10 percent disability rating is warranted where 
post-traumatic stress disorder causes mild social and 
industrial impairment.  A 30 percent disability rating is 
warranted where there is definite social and industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 09-93 (O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The 
Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
the disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
veteran's claim for additional compensation for his service-
connected post-traumatic stress disorder includes VA mental 
health clinic records which show that the veteran has been 
seen for treatment on numerous occasions.  For example, a 
mental hygiene clinic record dated in March 1994 shows that 
the veteran's condition was described as improved, although 
he felt his medication was not strong enough.  It was noted 
that he had been gaining weight, and had a good appetite, but 
had some problems sleeping at night.  On objective 
examination, he was cooperative and alert.  There was 
psychomotor activity.  His speech was coherent, and relevant.  
His affect was appropriate.  His mood was mildly depressed.  
He was in contact with reality, and was oriented times three.  
His memory was good as were his insight and judgment.  

A VA treatment record in July 1994 shows that the veteran was 
demanding medication.  He was uncooperative at the beginning, 
but alert.  He was coherent, but somewhat irrelevant.  His 
affect was excited.  His mood was angry.  His reality testing 
was intact.  He was oriented times three, with good insight 
and partially impaired judgment.  A VA record dated in 
February 1995 shows that a social worker noted that the 
veteran reported that he had nightmares and marijuana use.  
He was encouraged to start with a Vietnam group.  It was 
noted that he was hypervigilant and agitated at times, but 
cooperative.  It was also noted that he was in denial about 
his addiction, and would therefore have continued trouble 
with PTSD issues.  A mental hygiene note dated in March 1995 
shows that the veteran missed two appointments.

A VA hospitalization summary dated in April 1995 shows that 
the veteran was treated for post-traumatic stress disorder 
and to "rule out substance abuse induced psychosis."  It 
was noted that he stated that he was having bad dreams and 
flashbacks which had become progressively worse over the 
previous four months.  He felt that he wanted to hurt someone 
who went out with his girlfriend.  He reported that he had 
difficulty sleeping for the last three months and difficulty 
with appetite and being depressed.  He also reported 
difficulty with concentration and decreased energy.  He 
denied any mood swings.  He admitted to auditory and visual 
hallucinations of talking to and seeing men from service.  He 
denied homicidal or suicidal ideations or plans.  On mental 
status examination, he was fairly groomed with fair hygiene.  
He did not show any abnormal movement or gait disturbances.  
He was alert and oriented times three.  He did not show 
evidence of looseness of associations or delusions.  He was 
unable to do proverbs or calculations.  He was able to 
remember three objects.  His mood was angry with congruent 
affect.  During the hospital course, he was placed on 
medications.  Upon discharge, he denied any suicidal or 
homicidal ideations, and denied any disturbance in sleep or 
appetite.  It was felt that he had reached maximum benefits 
of hospitalization.  His condition was described as stable, 
and he was believed to be competent.  The global assessment 
of function noted on the discharge summary was 70.  

Records from the CPC Fort Lauderdale Hospital show that the 
veteran was admitted on June 16, 1996 and discharged on July 
5, 1996.  He was admitted for depression and polysubstance 
abuse.  He was treated with medications such as Librium and 
Paxil.  A record dated June 24, 1996 shows that he was very 
depressed and was reliving Vietnam.  He was anxious and 
agitated.  A record dated June 25, 1996 shows that he had 
many issues with PTSD which showed by his anger, irritability 
and labile mood.  A record dated June 26, 1996 reflects that 
the veteran was experiencing very vivid auditory and visual 
hallucinations from Vietnam, and was very depressed, hopeless 
and helpless.  A record dated June 28, 1996 reflects that he 
was experiencing occasional A/V hallucinations.  He was 
anxious, agitated, and had flashbacks.  A record dated June 
29, 1996, reflects that he had anxiety, flashbacks and was 
easily agitated.  A record dated July 1, 1996, indicates that 
the veteran had severe flashbacks from Vietnam that morning. 

A letter dated in December 1996 from Branislav Stojanovic, 
M.D., shows that the veteran had been his patient for more 
than seven months.  He reportedly had been hospitalized at 
the Fort Lauderdale Hospital on two different occasions.  He 
had been diagnosed with major depression and post-traumatic 
stress disorder.  He also had a history of polysubstance 
abuse.  He was taking Prozac 20 mg PO QD, and his depressed 
seemed to be stabilized.  Upon discharge, his GAF score was 
35.  

A VA hospital summary dated in September 1997 shows that the 
veteran was admitted in July 1997 for treatment of chronic 
post-traumatic stress disorder, severe, and recurrent major 
depressive disorder in partial remission.  As was noted 
above, he has been rated as 100 percent disabled effective 
from the date of that hospitalization.  

The report of a psychiatric examination conducted by the VA 
in March 1998 shows that the diagnoses included post-
traumatic stress disorder, chronic, severe, with psychotic 
features; major depressive disorder, recurrent, moderate; 
cannabis dependence; and alcohol dependence in full sustained 
remission.  The GAF score was 30.  

During the hearing held in June 2000, the veteran testified 
that he believed that he was totally disabled prior to July 
7, 1997.  He said that he had not had full time employment 
since 1988.  He also stated that he received disability 
benefits from the Social Security Administration, although he 
conceded that this was based on physical disability due to 
injuries sustained when he fell off a building.  

The Board finds that the earliest date as of which it is 
factually ascertainable that there was an increase in 
disability from the post-traumatic stress disorder resulting 
in more than definite impairment was June 16, 1996.  The 
hospital records from the CPC Fort Lauderdale Hospital 
reflect that at that time the veteran was experiencing very 
severe symptoms such as being very depressed, reliving 
Vietnam, being anxious and agitated, and having anger, 
irritability and a labile mood.  He also reportedly was 
experiencing very vivid auditory and visual hallucinations 
from Vietnam, and was very depressed, hopeless and helpless.  
Based on the severity of these symptoms, the Board finds that 
the veteran's post-traumatic stress disorder rendered him 
unemployable from June 16, 1996.  Accordingly, the Board 
concludes that the requirements for an effective date of June 
16, 1996, for assignment of a 100 percent rating for post-
traumatic stress disorder are met.  

The Board further finds, however, that an effective date 
prior to June 16, 1996 is not warranted.  Although a Social 
Security Administration decision reflects that the veteran 
was found to have been disabled since December 1989, this 
decision was based in large part on a nonservice-connected 
back injury which resulted in a fracture of his spine 
requiring bone grafting and insertion of Harrington rods.  
The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14. 

The Board also finds that the veteran's treatment records 
from prior to June 1996 do not provide a basis for assigning 
an earlier effective date for increased compensation.  The 
veteran's VA outpatient records from 1994 and 1995 reflect 
some symptoms such as problems sleeping, mild depression and 
agitation, but generally reflect that he was coherent and in 
contact with reality.  Although the veteran was hospitalized 
by the VA in April 1995, his GAF score upon discharge was 70, 
indicating that he had only some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  Such symptoms are consistent 
with the 30 percent rating which has been assigned for that 
period of time.  Accordingly, an effective date earlier than 
June 16, 1996, for assignment of an increased rating is not 
warranted.  




ORDER

Entitlement to an effective date of June 16, 1996, for 
assignment of a 100 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

